Citation Nr: 0721010	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a fracture of the left 
wrist with traumatic arthritis currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran had active service from November 1965 to November 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the St. Louis 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's service-connected left wrist disability is 
manifested by painful and limited motion with some weakness 
of the wrist.  


CONCLUSION OF LAW

The criteria for rating in excess of 10 percent for a 
fracture of the left wrist with traumatic arthritis are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Code 5214, 
5215 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an increased rating for a fracture of the left wrist with 
traumatic arthritis.  The Board notes that the veteran's 
claim for increase was received in July 2004.  In August 
2004, prior to its adjudication of this claim, the RO 
provided notice to the claimant regarding the VA's duty to 
notify and to assist.  Specifically, the RO notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  Thus, the Board finds that 
the content and timing of the August 2004 notice comports 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the service-connected fracture of the 
left wrist with traumatic arthritis since the claimant was 
last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board notes that if there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).  In this case, the 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  The Board finds that a 
reasonable person could be expected to understand from the 
notice provided what was needed to substantiate his claim, 
who was responsible for obtaining the relevant evidence, and 
that any relevant evidence should be submitted during the 
development of the claim.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice that is harmful to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that due process 
concerns with respect to VCAA notice must be pled with 
specificity).  Therefore, the Board finds that it would not 
be prejudicial to the veteran to render a decision at this 
time.  

Evidence

In December 1972, the veteran filed an original claim for 
service connection for residuals, left wrist fracture.  
Following an incident that occurred in March 1966, in which 
the veteran fell on his left, out-stretched hand, a physical 
examination revealed a sprain characterized by swelling and 
decreased range of motion.  In February 1967, the veteran 
fell once again on his left wrist.  No x-rays were taken.

A January 1973 VA examination revealed a possible fracture of 
the left wrist, with no deformity or tenderness present.  
However, a decrease in dorsiflexion of 10 percent was noted.  
A February 1973 rating decision granted a disability rating 
of 10 percent.  In May 1973, the veteran's underwent surgery 
on his left wrist.

The veteran submitted claims for an increased rating in 
October 1973 and May 1988.  In both instances, the veteran's 
disability rating was continued at 10 percent disabling.  The 
veteran submitted his most recent claim in July 2004.  He 
reported more problems with his left wrist, including 
numbness, tingling, and pain, and he requested a VA 
examination.

In an August 2004 statement, the veteran asserted that the 
physician who performed his wrist surgery in 1973 warned the 
veteran regarding the possibility of loss of use.  The 
veteran stated that he was having difficulty at work due to 
his disability.

Later that month, the veteran was afforded a VA examination.  
At that time, the examiner noted that the veteran had had no 
treatment of his left wrist since a 1974 VA compensation and 
pension examination.  The examiner reported that the veteran 
subsequently worked for 23 years as a lead smelter, and for 
the past six years had worked for the city doing maintenance 
work.  The examiner noted that the veteran was right hand 
dominant.  The veteran's subjective complaints included 
weakness of the left wrist when lifting more than 25 pounds, 
discomfort at night, and some stiffness.  He reported that he 
took no medication and wore no brace or support on the left 
wrist.  He stated that he had no episodes of flare-ups but 
that he always had a mild degree of discomfort.  He 
reportedly was able to perform the activities of daily living 
without difficulty.  

According to the report, the veteran's dorsiflexion is from 0 
to 40 degrees with complaints of pain, and his palmar flexion 
is 0 to 30 degrees with complaints of pain.  According to the 
examiner, "These were repeated both actively and passively 
with the same end points without signs of fatigability on 
repeat motion."  Radial deviation on the left is from 0 to 
20 degrees, and the ulnar deviation is also 0 to 20 degrees.  
Once again, no fatigability was noted with repeat motion.  
The veteran's grip strength was 5 of 5 for the left wrist, 
but an "obvious decrease" was noted compared to the right 
wrist.  The veteran was "able to make a fist and fully 
extend," and he had "full apposition between the thumb and 
five fingers."  Phalen and Tinel's signs were negative.  
Ultimately, the examiner stated that the veteran had a left 
wrist non-union fracture of the navicular bone with a 
decreased range of motion and traumatic arthritis.

An October 2004 rating decision continued the denial of the 
veteran's claim.  According to the decision, a 10 percent 
rating was appropriate, the evidence of record did not 
support a higher evaluation.

In an October 2004 statement, the veteran reported that he 
did take medication for his left wrist including ibuprofen 
and Tylenol 3.  

A VA outpatient report from January 2005 noted that the 
veteran was unable to extend his left wrist, painful pressure 
existed at the radius and carpal bones, and that muscle 
strength in the left wrist had decreased.  No swelling, 
erythema, or tremors were seen.

A May 2005 statement of the case (SOC) continued the 
veteran's 10 percent rating.  According to the SOC, an 
evaluation of 20 percent is granted only if the record 
demonstrates "favorable ankylosis in 20 to 30 degrees of 
dorsiflexion."

In his formal appeal of May 2005, the veteran notes that he 
loses strength in his hand easily, and that the pain often 
keeps him from using his left hand.  He also stated that the 
amount of disability he suffers could not have been measured 
by the tests performed in his August 2004 VA examination.

Law

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
of the regulations to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, entitling at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

In evaluating the appellant's claim in light of the above- 
referenced evidence, the Board observes that the appellant's 
left wrist disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5215.  

In the selection of diagnostic codes assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With injuries and diseases, 
preference is to be given to the number assigned to the 
injury or disease itself; if the rating is determined on the 
basis of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2006).

The hyphenated diagnostic code in this case indicates that 
traumatic arthritis, under Diagnostic Code 5010, is the 
service-connected disorder and that limitation of motion of 
the left wrist, under Diagnostic Code 5215, is a residual 
condition.

Diagnostic Code 5010, which pertains to traumatic arthritis, 
instructs to rate as degenerative arthritis.  Diagnostic Code 
5003 specifies that degenerative arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of compensable 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2006).

Diagnostic Code 5215 contemplates limitation of motion of the 
wrist.  This diagnostic code provides a 10 percent rating 
when a wrist disability results in limitation of motion of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2006).  A 10 percent evaluation is the only rating 
available under that code.  Id.  Based upon the range of 
measurements listed above, the appellant does not meet the 
rating criteria for a compensable evaluation under Diagnostic 
Code 5215.  However, the original rating decision of February 
1973 granted a 10 percent disability rating.  It is noted 
that, when discussing painful, unstable, or malaligned 
joints, due to healed injury, the veteran is entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  Therefore, a minimum 10 percent rating is 
appropriate in this case. 

Evaluation of the veteran's disability under the criteria for 
musculoskeletal disabilities of the wrist would not result in 
an increased rating, as the veteran has already been awarded 
the maximum schedular rating for limitation of motion of the 
wrist.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  
While Diagnostic Code 5214, for ankylosis of the wrist, 
offers schedular ratings in excess of 10 percent, the veteran 
has not been diagnosed with ankylosis, and has had at least 
some range of motion of the left wrist at all times of record 
during the pendency of this appeal.  Although the January 
2005 outpatient report notes, "unable to extend left 
wrist," ankylosis was not diagnosed.  Instead, the examiner 
noted arthritis and carpal tunnel syndrome.

Finally, as no medical examiner has suggested the veteran has 
additional limitation of motion of the wrist or functional 
loss due to pain or weakness, fatigability, incoordination, 
or pain on movement of the joint that would be comparable to 
ankylosis, an increased rating based on such factors is not 
warranted. 

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the Board 
acknowledges the veteran's sincere belief in the merits of 
his claim, the Board is bound in its decision by application 
of the VA Rating Schedule to the evidence of record.  The 
preponderance of the evidence is against the claim for a 
disability evaluation exceeding 10 percent for the veteran's 
fracture of the left wrist with traumatic arthritis.  Should 
the veteran's condition worsen, he is encouraged to submit 
another increased rating claim at that time.  

Accordingly, the benefit sought on appeal must be denied. 


ORDER

Entitlement to an increased rating for a fracture of the left 
wrist with traumatic arthritis, currently evaluated as 10 
percent disabling, is denied



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


